676 N.W.2d 267 (2004)
In re Petition for DISCIPLINARY ACTION AGAINST Julia K. Satterlee RHODES, a Minnesota Attorney, Registration No. 307713.
No. A03-1979.
Supreme Court of Minnesota.
March 17, 2004.
ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Julia K. Satterlee Rhodes has committed professional misconduct warranting public discipline. Namely, respondent (1) improperly advised her client in a medical malpractice action to enter into an agreement with a financing company that called for a payment of $26,495 to the financing company from any proceeds of any verdict or settlement in the action in exchange for a $7,000 advance for litigation costs, misappropriated at least $3,609.28 of the $7,000 received from the financing company, and misrepresented to the Director how the funds advanced had been spent, which actions were in violation of Minn. R. Prof. Conduct 1.1, 1.7(b), 1.15(a), 8.1(a)(1), and 8.4(c), (2) failed to act diligently and promptly in three client matters and failed to adequately communicate with those clients in violation of Minn. R. Prof. Conduct 1.3 and 1.4, and (3) failed to cooperate in these disciplinary proceedings in violation of Minn. R. Prof. Conduct 8.1(a)(3) and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent admits her conduct violated the Rules of Professional Conduct, waives her rights under Rule 14, RLPR, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is an indefinite suspension from the practice of law with no right to apply for reinstatement for three years with reinstatement conditioned on (1) payment of $900 in costs under Rule 24(d), RLPR; (2) compliance with Rule 26, RLPR; (3) successful completion of the professional responsibility bar examination; (4) satisfaction of continuing legal education requirements; and (5) payment of $7,000 in restitution to Jaronda Wilks.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Julia K. Satterlee Rhodes is indefinitely suspended from the practice of law and may not petition for reinstatement until three years from the date of this order, with reinstatement conditioned upon the agreed-upon conditions set forth above and upon evidence that respondent has undergone a change in character necessary to ensure that she has the character and fitness to resume the practice of law. Respondent shall pay Jaronda Wilks $7,000 in restitution. Respondent shall pay $900 in costs and disbursements under Rule 24, RLPR.
BY THE COURT:
/s/ Paul H. Anderson Associate Justice